t c memo united_states tax_court armin unger petitioner v commissioner of internal revenue respondent docket no filed date armin unger pro_se carol a szczepanik for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax sec sec_6653 sec_6653 year deficiency b a b b sec_6653 b dollar_figure n a dollar_figure n a big_number n a n a n a dollar_figure big_number dollar_figure n a n a n a big_number dollar_figure n a n a n a percent of the interest due on dollar_figure the issues for decision are whether petitioner had unreported taxable_income during the years at issue and whether petitioner is liable for additions to tax for fraud sec_6653 and fraudulent_failure_to_file sec_6651 findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in lakewood ohio during the years in issue petitioner’s sole source_of_income was the sale of illegal drugs petitioner derived sufficient taxable_income from the illegal sale of controlled substances to require the filing of a federal_income_tax return in each of the years in question petitioner did not file income_tax returns for the tax years through on date petitioner pleaded guilty to the felony offence set out in sec_7201 attempt_to_evade_or_defeat_tax ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure sec_7201 provides continued in relation to his tax_year as part of his plea agreement petitioner acknowledged he had a substantial income_tax due and owing to the united_states for the year he made an affirmative attempt to evade that tax by failing to file an income_tax return and pay the taxes owing for that year and by engaging in the following affirmative acts alleged in the information namely-- dealing extensively in cash and money orders using nominees to make certain expenditures and structuring a currency transaction in excess of dollar_figure to avoid the filing of a currency transaction report and he acted willfully and with the intent to defraud the government of the additional unreported taxes unger also acknowledges that he engaged in similar relevant criminal conduct with respect to his and income taxes petitioner maintained multiple bank accounts some of the accounts were held in his own name numerous accounts were held jointly with his mother helen unger and still others were in his mother’s name alone collectively petitioner’s bank accounts petitioner had access to the joint accounts and the bank accounts styled in his mother’s name and provided funds that continued sec_7201 attempt_to_evade_or_defeat_tax any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title or the payment thereof shall in addition to other penalties provided by law be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure dollar_figure in the case of a corporation or imprisoned not more than years or both together with the costs of prosecution q4e- were deposited into these accounts petitioner and his mother maintained joint safe deposit boxes at sun bank from to and at california federal bank during petitioner also maintained safe deposit boxes in his own name at huntington bank and national city bank from to petitioner purchased automobiles during the period date to date at least one of the automobiles a mazda was purchased with cashier’s checks showing an individual other than petitioner as the remitter that individual did not consent to the use of her name in the transaction petitioner maintained message mobile phone and cellular phone service under three different assumed names petitioner’s sole income-generating activity was illegal narcotic sales however when interviewed by respondent’s agents in petitioner stated that he had no sources of income and that he was fully supported by his family petitioner did not keep records of his income-generating activities and used cash frequently consequently respondent determined petitioner’s income by using the net_worth_method in making the determination of petitioner’s opening net_worth respondent determined the total amount contained in petitioner’s bank accounts the amount of other cash on hand and other known assets - - respondent’s net_worth calculation is set out in the appendix amounts in bank accounts held in the name of petitioner’s mother and held jointly by petitioner and his mother are included in the net_worth analysis inclusion of these accounts in petitioner’s net_worth is supported by the evidence the net_worth calculation is supported by the evidence and accurately shows petitioner’s net_worth and expenditures and establishes that petitioner had net taxable_income of dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively opinion when a taxpayer keeps no books or keeps books that are inadequate sec_446 authorizes the internal_revenue_service to compute the taxpayer’s income by any method that clearly reflects income see sec_446 the net_worth_method has been accepted by the courts as satisfying this legislative mandate 348_us_121 the supreme court described the method as follows in a typical net_worth prosecution the government having concluded that the taxpayer’s records are inadequate as a basis for determining income_tax_liability attempts to establish an opening net_worth or total net value of the taxpayer’s assets at the beginning of a given year it then proves increases in the taxpayer’s net_worth for each succeeding year during the period under examination and calculates the difference between the adjusted net values of the taxpayer’s assets at the beginning and end of each of the years involved the taxpayer’s nondeductible expenditures including living_expenses are added to these increases and if the resulting - - figure for any year is substantially greater than the taxable_income reported by the taxpayer for that year the government claims the excess represents unreported taxable_income id pincite the commissioner’s determination of tax_liability if calculated according to an acceptable procedure such as the net_worth_method is presumptively correct and places the burden of producing contrary evidence upon the taxpayer see 293_us_507 884_f2d_258 6th cir affg 89_tc_501 799_f2d_254 6th cir generally the taxpayer will bear the burden of proving by a preponderance_of_the_evidence that the commissioner’s determination is arbitrary and excessive helvering v taylor supra pincite traficant v commissioner supra pincite calderone v united_states supra pincite petitioner testified on his own behalf we do not find petitioner to be a credible witness petitioner’s testimony was self-serving unbelievable and uncorroborated petitioner’s testimony at trial also contradicted prior statements he had made petitioner did not call any other witnesses to testify nor did he introduce any documents into evidence that would tend to show that respondent’s determination was arbitrary and excessive petitioner challenges certain items that were included in the net_worth computation we will address each of these items - in the net_worth computation respondent characterized a dollar_figure payment made by petitioner in to ms owca as a gift petitioner disputes respondent’s characterization of his dollar_figure payment to ms owca and claims the expenditure was an investment ms owca is petitioner’s former girlfriend petitioner also disputes respondent’s characterization of a dollar_figure payment made in to mr c owca as a loan receivable petitioner claims that he actually made the check out for dollar_figure gave it to ms owca and that ms owca then altered it to dollar_figure petitioner’s explanations in both instances are unbelievable the dollar_figure payment to ms owca was made by a check containing the notation that it was a gift this was corroborated by ms owca the dollar_figure check was drawn on an account in the names of petitioner and helen unger petitioner’s mother it bears a notation that it was a loan and the check does not appear to have been altered on brief petitioner disputes the accuracy of respondent’s use of dollar_figure cash on hand as of date the amount of opening cash on hand on date was determined on the basis of petitioner’s prior representations respondent’s use of this amount of beginning cash on hand in the net_worth analysis does not render the analysis unreliable see 574_f2d_328 6th cir petitioner also disputes the inclusion in the net_worth computation of bank accounts that were held jointly with his --- - mother or in her own name however the evidence shows that petitioner transferred significant amounts of money to his mother’s accounts and had access to and control_over those bank accounts during the years in issue helen unger was retired and had a modest income her gross_income which conceivably could have been a source of some funds deposited to those accounts was subtracted from respondent’s net_worth computation in arriving at petitioner’s understatement of income when ownership or the source from which assets are purchased by a taxpayer and his family are confused the commissioner is permitted to resort to the use of a consolidated net_worth statement see 31_tc_1 24_tc_280 affd 235_f2d_879 4th cir under the consolidated method the combined taxable_income of the taxpayer and his family group is determined by taking the increase in their combined net_worth during each year adding personal expenses paid each year and making proper adjustments from the combined taxable net_income determined under this method the income reported for the other members of the family group is deducted leaving the taxable net_income of the taxpayer see lias v commissioner supra friedman v commissioner tcmemo_1968_145 affd 421_f2d_658 6th cir --- - after considering the entire record we find nothing that would support the conclusion that respondent’s determination is arbitrary or excessive indeed we find the items shown in the consolidated net_worth calculation set out in the appendix to be supported by the record therefore we sustain respondent’s determination of deficiencies in each of the years in question respondent also determined that petitioner is liable for an addition_to_tax for fraud for each of the years and respondent bears the burden_of_proof on this issue see sec_7454 rule b in order to discharge the burden respondent must prove by clear_and_convincing evidence that an underpayment exists for each year in issue and some portion of the underpayment for that year is due to fraud see sec_7454 102_tc_632 92_tc_661 on the basis of respondent’s net_worth computation and the evidence supporting it we find that respondent has clearly and convincingly established that petitioner had taxable_income on which there was an underpayment_of_tax for each of the years in issue in order to show that some portion of an underpayment is due to fraud respondent must also show that petitioner intended to evade taxes known to be owing by conduct designed to conceal mislead or otherwise prevent the collection_of_taxes see 398_f2d_1002 3d cir -- - 80_tc_1111 fraud requires intentional wrongdoing to establish liability the commissioner has to show knowing falsehood l889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraudulent intent is rarely established by direct evidence as a consequence courts have inferred fraudulent intent from various kinds of circumstantial evidence some of the indicia of fraud that have been recognized include understatement of income failure to keep adequate_records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets failure to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities and dealing in cash see 796_f2d_303 9th cir affg tcmemo_1984_601 petitioner did all of these while willful failure_to_file does not in itself establish liability for additions to tax on account of fraud such failure may be properly considered in connection with other facts in determining whether any deficiency or underpayment_of_tax is due to fraud see stoltzfus v united_states supra the consistent and substantial_understatement of income is itself evidence of fraud see laurins v commissioner supra petitioner has been convicted of tax_evasion under sec_7201 for his tax_year his conviction was the result of a plea of guilty a guilty plea is as much a conviction as a conviction following jury trial the elements of criminal_tax_evasion and civil tax_fraud are identical 708_f2d_243 6th cir affg tcmemo_1981_1 this court and numerous other federal courts have held that a conviction for federal_income_tax evasion either upon a plea of guilty or upon a jury verdict of guilt conclusively establishes fraud ina subsequent civil tax_fraud proceeding through application of the doctrine_of collateral_estoppel id see also 654_f2d_8 1st cir guilty plea 43_tc_68 guilty plea we therefore hold that petitioner is collaterally estopped from asserting he is not liable for the addition_to_tax prescribed in sec_6651 in relation to his tax_year petitioner argues he did not intend to evade taxes he knew to be owing he claims that he wanted to and intended to eventually pay his taxes he claims that he failed to file returns only because he believed that if he filed returns it would expose his criminal activity to other law enforcement agencies we do not find petitioner’s testimony in this regard to be truthful indeed petitioner’s plea of guilty to tax_evasion for and his admissions in his plea agreement belie his argument petitioner’s plea agreement in part states he made an affirmative attempt to evade that tax by failing to file an income_tax return and pay the taxes owing for that year and by engaging in the following affirmative acts alleged in the information namely --- dealing extensively in cash and money orders using nominees to make certain expenditures and structuring a currency transaction in excess of dollar_figure to avoid the filing of a currency transaction report and he acted willfully and with the intent to defraud the government of the additional unreported taxes unger also acknowledges that he engaged in similar relevant criminal conduct with respect to his and income taxes emphasis added petitioner’s admission that he engaged in similar criminal conduct with respect to the and tax years along with the other evidence is sufficiently clear_and_convincing that petitioner’s understatements of tax for and were due to fraud and that his failure_to_file returns for those years was fraudulent the same pattern of fraud existed both before and after the tax_year petitioner admitted to illegal narcotics_trafficking conducted his business almost exclusively in cash used aliases kept and produced no records of his transactions hid assets in his mother’s name lied to respondent’s agents about the source of his income and consistently failed to file income_tax returns this pattern constitutes clear_and_convincing evidence that petitioner’s understatement_of_tax for was also due to fraud we hold that petitioner is liable for the additions to tax for fraud for and as determined in the notice_of_deficiency decision will be entered for respondent assets cash on hand balance in bank accounts automobiles real_estate loan receivable--c owca total assets liabilities charge cards---visa total liabilities net_worth net_worth at beginning of year change in net_worth add personal living_expenses nondeductible losses vehicles balance less gross_income reported--h unger big_number depreciation expenses understatement of rental expense nontaxable sources understatement of income dollar_figure rounded net appendix worth computation dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure n a n a n a n a n a n a n a n a n a n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -o- dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --o0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure
